


 

February 11, 2003

Dr. Michael Perry

c/o Pharsight Corporation

800 West El Camino Real

Suite 200

Mountain View, CA 94040

 

Dear Michael:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Pharsight Corporation (the “Company”) is offering to you to
aid in your employment transition.

1.             Resignation.  Effective February 10, 2003, you resigned, and the
Company accepted your resignation, as President, Chief Executive Officer and
Director of the Company, and effective February 26, 2003 (the “Separation
Date”), you hereby resign, and the Company hereby accepts your resignation, from
any other offices or positions that you may hold with the Company.  For purposes
of your offer letter with the Company dated February 5, 2002 (the “Offer
Letter”)(attached hereto as Exhibit A), the Company shall deem your termination
a termination without Cause (as that term is defined in the Offer Letter).

2.             Accrued Salary and Paid Time Off.  On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings and the withholdings authorized by section 5 of this Agreement. 
You are entitled to these payments by law.  Your final paycheck will also
include payment of the $113,000 cash retention bonus (less standard payroll
deductions and withholdings) due on the first anniversary of your hire date as
provided in the Offer Letter, and payment of a 2003 fiscal year incentive bonus
in the amount of $31,200, less standard payroll deductions and withholdings. 
You acknowledge and agree that you are not entitled to receive any additional
amounts as 2002 or 2003 fiscal year incentive bonuses.

3.             Consulting Agreement.  The Company agrees to retain you, and you
agree to make yourself available and to perform, as a consultant under the terms
specified below.

(a)           Consulting Period.  The Company will engage you as a consultant
commencing on the Separation Date and continuing for six (6) months thereafter
(the “Consulting Period”).

(b)           Consulting Services.  During the Consulting Period, you will
perform such duties as are assigned to you by the Company’s Board of Directors
and Chief Executive Officer (the “Consulting Services”).  You agree to perform
up to one hundred and twenty (120) hours of Consulting Services during the
Consulting Period, at times to be mutually agreed

 

 

--------------------------------------------------------------------------------


 

between you and the Company, however the Company’s obligation to provide the
consulting fees set forth below in section (c) remains in effect even if the
Company requests you to provide fewer than the 120 maximum hours.  Your
obligation to provide the Consulting Services shall not preclude you from
accepting full-time employment during the Consulting Period with another
company.  You agree to exercise the highest degree of professionalism and to
utilize your reasonable best efforts, expertise and creative talents in
performing the Consulting Services.  You agree not to represent or purport to
represent the Company in any manner whatsoever to any third party during the
Consulting Period unless authorized by the Company in writing to do so.  The
Company will reimburse you for documented business expenses incurred in
connection with performing the Consulting Services, provided that these expenses
have been pre-approved by the Company in writing.

(c)           Consulting Fees.  During the Consulting Period, the Company will
compensate you for the Consulting Services at the rate of $26,667 per month,
payable semi-monthly on the Company’s regular payroll dates.  Additionally,
after you complete the first three (3) months of the Consulting Period, the
Company will pay you a lump-sum consulting fee in the amount of $80,000, payable
on the first regularly-scheduled payroll date following your completion of the
first three (3) months of the Consulting Period.  (This lump-sum consulting fee,
together with the monthly consulting fees, shall be referred to in total as the
“Consulting Fees.”)  Because you will be providing the Consulting Services as an
independent contractor, the Company will not withhold any amount for taxes,
social security or other payroll deductions from the Consulting Fees.  The
Company will report the Consulting Fees on an IRS Form 1099.  You acknowledge
that you will be entirely responsible for payment of any taxes that may be due
on the Consulting Fees, and you hereby indemnify and save harmless the Company
from any liability for any taxes, penalties or interest that may be assessed by
any taxing authority with respect to the Consulting Fees, with the exception of
the employer’s share of social security, if any.

(d)           Severance Payment.  If you sign the release attached hereto as
Exhibit B on August 26, 2003, and allow that release to become effective, then
at the end of the Consulting Period, the Company will make a lump-sum severance
payment to you in the amount of $80,000.  This amount shall be paid on or before
September 5, 2003, and will be subject to standard payroll deductions and
withholdings.  This amount will not be paid unless you sign the release attached
hereto as Exhibit B, and allow that release to become effective.

(e)           Protection of Confidential Information.  You agree that during the
Consulting Period and thereafter, you will not use or disclose any confidential
or proprietary information or materials of the Company that you obtain or
develop in the course of performing the Consulting Services, except with the
written permission of the Company’s Chief Executive Officer.  Any and all work
product you create in connection with the Consulting Services will be the sole
and exclusive property of the Company. You hereby assign to the Company all
right, title, and interest in all inventions, techniques, processes, materials,
and other intellectual property developed in the course of performing the
Consulting Services.

4.             Health Insurance.  To the extent provided by federal COBRA law
and the Company’s current group health insurance policies, you are eligible to
continue your current health insurance benefits at your own expense.  Later, you
may be able to convert to an

 

 

--------------------------------------------------------------------------------


 

individual policy through the provider of the Company’s health insurance.  If
you timely elect continued coverage under COBRA, then the Company will pay the
premiums necessary to continue your health care coverage for both you and your
dependents through the Consulting Period.  The Company’s obligation to continue
these payments will cease if you become eligible for coverage under another
employer’s insurance plan.

5.             Stock Grant and Stock Options.  Pursuant to your Offer Letter, on
July 29, 2002, the Company granted you 162,857 shares of the Company’s common
stock.  Although pursuant to your Offer Letter, those shares are to be held in
escrow until August 26, 2003 (eighteen months following your date of hire), if
you sign this Agreement, the Company will release those shares to you within ten
(10) days after the Effective Date of this Agreement (as defined in section 14
of this Agreement).  You acknowledge and agree that those shares are subject to
taxation, and hereby authorize the Company to make the required withholdings out
of the final paycheck you are receiving from the Company pursuant to section 2
of this Agreement.  The certificates representing such shares shall bear no
restrictive legend and shall be freely tradable.  Any stock options that you
received during your employment with the Company will continue to be governed by
the terms of the applicable stock option plan documents and stock option
agreement between you and the Company.

6.             Other Compensation Or Benefits.  You acknowledge and agree that,
except as expressly provided in this Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date, with
the sole exception of any benefit the right to which has vested under the
express terms of a Company benefit plan document.  You acknowledge and agree
that the compensation and benefits that you are receiving under this Agreement
(including, without limitation, the consulting agreement, severance payment,
paid COBRA premiums, and release of your stock grant) are being provided to you
in lieu of the severance benefits set forth in your Offer Letter.

7.             Expense Reimbursements.  You agree that within forty-five (45)
days of the Separation Date, you will submit a documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.             Return Of Company Property.  By the Separation Date, you must
return to the Company all Company documents (and all copies thereof) and other
Company property in your possession or control, including, but not limited to: 
Company files, notes, memoranda, correspondence, agreements, draft documents,
notebooks, logs, drawings, records, plans, proposals, reports, forecasts,
financial information, sales and marketing information, research and development
information, personnel information, specifications, computer-recorded
information, tangible property and equipment, credit cards, entry cards,
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).  You agree to make a diligent search
for any Company documents and property (as described above) in your possession
or control prior to the Effective Date.  Notwithstanding the foregoing, the
Company agrees that you may keep an electronic copy and a paper copy of your
Outlook contacts database.

 

--------------------------------------------------------------------------------


 

9.             Proprietary Information Obligations.  You acknowledge your
continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit C.

10.          Nondisparagement.  Both you and the Company (through its directors
and officers) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Company may respond accurately and
fully to any question, inquiry or request for information when required by legal
process.

11.          Release by You.  In exchange for the consulting agreement and
severance payment set forth in section 3, the paid COBRA premiums set forth in
section 4, the release of your stock grant as set forth in paragraph 5, and
other benefits you are receiving under the terms of this Agreement to which you
would not otherwise be entitled, you hereby generally and completely release the
Company and Execustaff, Inc., and their directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions prior to or on the date
you sign this Agreement.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), or the California Fair
Employment and Housing Act (as amended).

12.          Release by the Company.  The Company hereby releases, acquits and
forever discharges you and your agents, successors, assigns, attorneys and
affiliates, from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys’ fees, damages, indemnities and obligations of any
kind and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time within the authorized course and
scope of your employment with the Company.

13.          Waiver Of Unknown Claims.  In giving the releases herein, which
include claims that may be unknown at present, the parties acknowledge that they
have read and understand Section 1542 of the California Civil Code which reads
as follows:  “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”  The parties expressly waive and relinquish all rights

 

 

--------------------------------------------------------------------------------


 

and benefits under that section and any law of any jurisdiction of similar
effect with respect to the releases herein.

14.          ADEA Waiver.  You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the foregoing waiver is in addition to anything
of value to which you were already entitled.  You have been advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after your signing of this Agreement; (b) you
should consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement; and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Company (“Effective Date”).

15.          Reference Letter.  The Company will provide you with the reference
letter attached hereto as Exhibit D.

16.          Miscellaneous.  This Agreement, together with its exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter.  It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such promises
or representations.  In particular, and without limitation, this Agreement
supersedes the severance provisions contained in your Offer Letter, and
extinguishes the Company’s obligation to make any severance payments to you
pursuant to the Offer Letter.  (This Agreement does not, however, supersede any
other terms of your Offer Letter, nor does it supersede the Arbitration
Agreement between you, the Company and Execustaff dated December 3, 2002.)  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  In the event of your death, any benefits due and
payable to you under this Agreement (including, without limitation, the
Consulting Fees) shall be paid to your surviving spouse.  The failure to enforce
any breach of this Agreement shall not be deemed to be a waiver of any other or
subsequent breach.  For purposes of construing this Agreement, any ambiguities
shall not be construed against either party as the drafter.  If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.  This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures shall be equivalent to original
signatures.

 

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.

I wish you the best in your future endeavors.

Sincerely,

 

 

 

 

 

 

PHARSIGHT CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/  Shawn O’Connor

 

 

 

    Shawn O’Connor

 

 

 

    Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

/s/  Michael Perry

 

/s/  Susan Jochheim

Michael Perry

 

Susan Jochheim, Execustaff, Inc.

 

Exhibit A:  Offer Letter dated February 5, 2002

Exhibit B:  Termination of Consulting Period Release

Exhibit C:  Proprietary Information and Inventions Agreement
Exhibit D:  Reference Letter

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

OFFER LETTER DATED FEBRUARY 5, 2002

 

February 5, 2002

 

Dr. Michael Perry

10010 Sundial Lane

Beverly Hills, California 90210

 

Dear Mike,

 

On behalf of Pharsight Corporation (“Pharsight” or the “Company”), I am pleased
to offer you the position of President and Chief Executive Officer on the terms
described below.  We are convinced that by combining your outstanding experience
in drug development, leadership stature in the pharmaceutical industry, and
demonstrated management capability, with our current organizational strengths,
proven technology, and established customer base, you will catalyze tremendous
value for yourself and all Pharsight shareholders.  Further, we believe that the
support of our world-class board of directors will significantly enhance your
success in this significant career step—your first assignment as CEO of a
publicly traded company.

 

Reporting Relationship, Salary, Annual Bonus and Benefits:

 

In this position you will report to the Company’s Board of Directors (the
“Board”).  Your annual base salary will be $320,000, and will be paid
semi-monthly on the Company’s normal payroll schedule.   In FY2002 (begins April
1, 2002) you are eligible to participate in an incentive annual bonus program
targeted at 65 percent of your annual base salary, with a total compensation
potential (if you earn the target bonus of 65 percent) of $528,000.  Your annual
bonus will be governed by the terms and conditions of the Company’s management
incentive plan, as administered by the Company’s Compensation Committee,
including a cap on bonus payments at 160 percent of target in the event of
overachievement of plan.  In addition, you will be eligible for Pharsight’s
regular employee benefits programs, including health, dental, life and
disability insurance, 401(k) plan and an annual accrual of 20 paid personal
time-off days.

 

Sign-On and Retention Bonus

 

In order to ensure your ability to join us at the earliest possible date, and
provided you commence full time employment no later than February 25, 2002, you
will be eligible for a one time sign-on and retention bonus of cash and stock
valued at a total of approximately $340,000 which will be paid as follows:  1/3
of the bonus will be paid as a cash bonus of $113,000 (subject to taxes and
withholdings) during the first pay period following your first day of
employment; another 1/3 of the bonus will be paid as a cash bonus of $113,000
(subject to taxes and withholdings) on the first anniversary of your hire date;
and the remaining 1/3 of the sign-on bonus will be provided in the form of a
stock grant of Pharsight Common Stock valued at approximately $114,000
(valuation is based on the fair market value of the stock on the date of
grant).  The stock grant will be issued promptly by the Compensation Committee
after your hire date, and the grant will placed into and

 

--------------------------------------------------------------------------------


 

 

held in escrow for a period of 18 months.  In addition, if you voluntarily
terminate your employment prior to 12 months following your hire date, you will
forfeit the pro-rated shares of the stock grant which will be released to the
Company (pro-rated based on your termination date), and the cash portion of the
bonus previously paid to you will be immediately due and payable to Pharsight
Corporation according to the following schedule (which the Company can deduct
from any amounts owed to you):

 

 

Termination date:

 

Portion of Cash Bonus and Stock Grant Owed to Company:

 

 

 

 

 

 

 

1-90 days after hire

 

100%

 

 

91-180 days after hire

 

70%

 

 

181-365 days after hire

 

40%

 

 

After 1 year

 

0%

 

 

Stock Option Grant

In addition, I will recommend to the Board that you be granted an option to
purchase 700,000 shares of Pharsight Common Stock (the “Option”).  The Option
will vest over four years during your continued employment (25 percent of the
shares vesting after one year of employment, with the remaining 75 percent of
shares vesting in equal installments on a monthly basis thereafter over the
following three years), and will be subject to the terms and conditions of the
Company’s 2000 Equity Incentive Plan (the “Plan”) and your grant agreement.  The
exercise price of the Option will be the fair market value of the stock as
determined by the closing price on the business day immediately preceding the
day you start work as an employee of Pharsight.  In the event of a change of
control (as defined in the Plan), 50 percent of your remaining unvested Option
shares will vest immediately.  In the event that your employment is terminated
without Cause (as defined below) as a direct result of and within twelve (12)
months following such a change of control, the remainder of your unvested Option
shares will vest.  Your performance and compensation will be reviewed annually,
after the completion of each fiscal year.  Based on your performance and other
factors considered by the Compensation Committee, you will be eligible to
receive further stock option grants at the sole discretion of the Compensation
Committee.

Relocation To Bay Area and Living Expenses

As we discussed, we expect that you will relocate to the San Francisco Bay Area
within six (6) months after your hire.  To assist in your relocation, upon your
submission of appropriate documentation (including receipts) and in accordance
with the Company’s expense reimbursement policies and practices, Pharsight will
reimburse you for your reasonable relocation expenses, up to a maximum
reimbursement aggregate amount of $200,000.

Prior to your relocation to the Bay Area, Pharsight will reimburse you for your
reasonable and necessary living expenses while in the Bay Area, upon your
submission of appropriate documentation (including receipts) and in accordance
with the Company’s expense reimbursement policies and practices.  For example,
at its election, the Company will either provide you with

--------------------------------------------------------------------------------


 

corporate rental housing for your use in the Bay Area, or will reimburse you for
your reasonable local rental housing costs.  In addition, prior to your
relocation to the Bay Area, the Company will reimburse you for your
out-of-pocket costs to fly (coach or business class) between the Bay Area and
Southern California as required, upon your submission of appropriate
documentation (including receipts).  You agree to book such flights as far in
advance as possible in order to obtain the lowest available fares.

Severance Payments

In the event that your employment is involuntarily terminated without Cause (as
defined below), the Company will continue to pay your base salary in effect on
the termination date for one (1) year following the termination date as your
sole severance benefits (the “Severance Payments”).  As a condition of your
receipt of the Severance Payments, you must first enter into a separation
agreement with the Company that includes your general release of claims, in a
form acceptable to the Company.  The Severance Payments will be paid on the
Company’s normal payroll schedule and will be subject to standard deductions and
withholdings.

For the purposes of this letter, “Cause” for your termination shall mean: 
(a) your conviction of any felony or of any crime involving dishonesty; (b) your
participation in any fraud or act of dishonesty against the Company; (c) the
material breach of your duties to the Company, including persistent
unsatisfactory performance of job duties; (d) your intentional damage to, or
willful misappropriation of, any property of the Company; (e) your material
breach of any written agreement with the Company (including this letter
agreement); or (f) conduct that in the good faith and reasonable determination
of the Company’s Board demonstrates gross unfitness to serve.

Company Policies and Procedures; Proprietary Information and Inventions
Agreement

 

As a Pharsight employee, you will be expected to abide by Pharsight’s policies
and procedures, as may be in effect from time to time, and to acknowledge in
writing that you have read Pharsight’s Employee Handbook.  As a condition of
your employment with Pharsight, you will be required to sign and abide by the
Company’s Proprietary Information and Inventions Agreement, two originals of
which are enclosed.  Please sign both originals and return one to me with your
acceptance of this offer.

At-Will Employment Relationship

 

Your employment relationship with Pharsight will be at-will.  This offer does
not constitute a guarantee of employment for any specific period of time, and
either you or Pharsight may terminate the employment relationship at any time,
with or without cause or advance notice.

 

Miscellaneous

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Pharsight.  It supersedes any other agreements or promises made
to you by anyone, whether oral or written, and it cannot be

 

--------------------------------------------------------------------------------


 

modified except in a written agreement signed by you and a duly authorized
officer of Pharsight.  As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.

I am personally excited by the opportunity to work with you to build a great
business while implementing our shared vision for the pharmaceutical industry.
We look forward to having you join us and expect your employment with Pharsight
to begin on or before February 25, 2002.  Please sign the enclosed copy of this
offer letter to indicate your acceptance of the Company’s offer under the above
terms and return it to me by Friday, February 8, 2002.

 

Sincerely,

 

/s/ Arthur Reidel

 

Arthur Reidel

Chairman of the Board

 

AGREED AND ACCEPTED:

 

 

 

/s/ Dr. Michael Perry

 

Dr. Michael Perry

 

 

 

February 6, 2002

 

Date

 

 

Enclosure:  Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TERMINATION OF CONSULTING PERIOD RELEASE

I understand that, pursuant to the separation letter agreement between me and
the Company, which I signed on ________________________, 2003 (the “Agreement”),
I am required to sign this Termination of Consulting Period Release as a
condition to receiving the severance payment set forth in paragraph 3(d) of the
Agreement.

In consideration for the severance payment set forth in paragraph 3(d) of the
Agreement, I hereby generally and completely release the Company, Execustaff,
Inc., and their directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement.  This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company, the termination of that
employment, my consulting relationship with the Company and the termination of
that relationship; (2) all claims related to my compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended.  I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
Agreement; (c) I have twenty-one (21) days to consider this Agreement (although
I may choose to voluntarily execute this Agreement earlier); (d) I have seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  In giving this release, which includes claims that may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  I expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company.

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

 

By:

 

 

 

Michael Perry

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

Pharsight Corporation

 

Proprietary Information and Inventions Agreement

 

In consideration of, and as a condition of, my employment with Pharsight
Corporation, a Delaware corporation (the “Company”), I hereby represent to and
agree with the Company as follows:

 

1.             Purpose of Agreement; Effective Date.  I understand that the
Company is engaged in a continuous program of research, development, production,
and marketing in connection with its business and that it is critical for the
Company to preserve and protect its Proprietary Information (as defined below)
and its rights in Inventions (as defined below) and all related intellectual
property rights.  Accordingly, whether or not I am expected to create inventions
of value for the Company, I am entering into this Proprietary Information and
Inventions Agreement (this “Agreement”) as a condition of my employment with the
Company.  This Agreement shall be effective as of the first day of my employment
with the Company.

 

2.             Definition of Proprietary Information.  Proprietary Information
is any information of a confidential nature (i.e., not generally known or
publicly available) that may be disclosed to me that relates to the business of
the Company or to the business of any parent, subsidiary, affiliate, customer,
or supplier of the Company or to the business of any other party with whom the
Company agrees to hold the information disclosed by such party in confidence.  
Proprietary Information includes but is not limited to Inventions, marketing
plans, product plans, business strategies, financial information, forecasts,
personnel information, customer lists, and product sales and pricing
information.

 

3.             Confidentiality.  I understand that my employment by the Company
creates a relationship of confidence and trust with respect to Proprietary
Information.  At all times, both during my employment with the Company and after
the termination of such employment, I will keep and hold all Proprietary
Information in confidence and trust, and I will not use or disclose any
Proprietary Information without the prior written consent of the Company, except
as may be necessary to perform my duties as an employee of the Company for the
benefit of the Company.  Upon termination of my employment with the Company, I
will promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me any
documents or materials or copies thereof containing any Proprietary Information.

 

4.             Work for Hire.  I acknowledge and agree that any copyrightable
works prepared by me within the scope of my employment are “works for hire”
under the Copyright Act and that the Company will be considered the author and
owner of such copyrightable works.

 

             5.          Additional Activities.  I agree that during the period
of my employment by the Company I will not, without the Company’s express
written consent, engage in any employment or business activity which is
competitive with, or would otherwise conflict with, my employment

 

--------------------------------------------------------------------------------


 

 

 

by the Company.  I agree further that for the period of my employment by the
Company and for one (l) year after the date of termination of my employment by
the Company I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

6.       Definition of Invention.  The term Invention includes all inventions,
improvements, designs, original works of authorship, formulas, processes,
compositions of matter, algorithms, computer software programs, databases, mask
works, and trade secrets that either (a) are developed using equipment,
supplies, facilities or trade secrets of the Company, (b) result from work
performed by me for the Company, or (c) relate to the Company’s business or to
its current or anticipated research or development.

7.             Disclosure and Assignment of Inventions.   I will promptly
disclose in confidence to the Company all Inventions that I make or conceive or
create or first reduce to practice, either alone or jointly with others, during
the period of my employment, whether or not in the course of my employment and
whether or not such Inventions are patentable, copyrightable, or protectable as
trade secrets.  I agree that all Inventions that (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, (b) result from
work performed by me for the Company, or (c) relate to the Company’s business or
to its current or anticipated research or development will be the sole and
exclusive property of the Company and are hereby irrevocably assigned by me to
the Company.

 

8.             Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, I hereby irrevocably transfer and
assign to the Company: (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets, and any other intellectual property
rights in any and all Inventions, and (b) any and all Other Rights (as defined
below) that I may have in or with respect to any Invention.  I also hereby
forever waive and agree never to assert any Other Rights I may have in or with
respect to any Invention, even after termination of my employment with the
Company.  “Other Rights” means any right to claim author’s rights with respect
to an Invention, to object to or prevent the modification of any Invention, and
any similar right, existing under judicial or statutory law of any country in
the world, or under any treaty, regardless of whether such right is denominated
or generally referred to as a “moral right” or otherwise.

 

9.             Labor Code Notice.  I have been notified and understand that the
provisions of paragraphs 6 and 7 of this Agreement do not apply to any Invention
that qualifies fully under the provisions of Section 2870 of the California
Labor Code, which states as follows:

 

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of his or her rights in an invention to his or her
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(1) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer, or (2) result from any work performed by the
employee for the employer.  To the extent a

 

 

 

2

--------------------------------------------------------------------------------


 

 

provision in an employee agreement purports to require an employee to assign an
invention otherwise excluded from being required to be assigned under California
Labor Code section 2870 (a), the provision is against the public policy of this
state and is unenforceable.

 

10.           Assistance.  I agree to assist the Company in every proper way to
obtain for the Company and to enforce patents, copyrights, mask work rights,
trade secret rights, and other legal protections for the Company’s Inventions in
any and all countries.  I will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secret rights and other legal protections.  My
obligations under this paragraph will continue beyond the termination of my
employment with the Company, provided that the Company will compensate me at a
reasonable rate after such termination for time and expenses actually spent by
me at the Company’s request on such assistance.

 

11.           No Breach of Prior Agreement.  I represent that my performance of
all the terms of this Agreement and my duties as an employee of the Company will
not breach any invention assignment, proprietary information, or similar
agreement with any former employer or other party. During my employment by the
Company I will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employer or any other person to whom I have
an obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person, or unless the
items have been legally transferred to the Company or are generally available to
the public.  I will use in the performance of my duties only information which
is generally known and used by persons with training and experience comparable
to my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided, developed or owned by the
Company.

 

12.           Prior Inventions.  If, in the course of my employment with the
Company, I incorporate a prior invention made by me into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such prior invention.  Notwithstanding the foregoing, I agree that
I will not incorporate, or permit to be incorporated, prior inventions in any
Company Inventions without the Company’s prior written consent.

 

13.        Notification. I hereby authorize the Company to notify my future
employers of the terms of this Agreement and my responsibilities hereunder.

 

14.           Injunctive Relief.  I understand that in the event of a breach or
threatened breach of this Agreement by me, the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement.

 

15.           Governing Law; Severability.  This Agreement will be governed and
interpreted in accordance with the laws of the State of California, without
regard to application of choice of

 

 

3

--------------------------------------------------------------------------------


 

 

 

law rules or principles.  In the event that any provision of this Agreement is
found by a court, arbitrator, or other tribunal to be illegal, invalid, or
unenforceable, then such provision shall not be voided but shall be enforced to
the maximum extent permissible under applicable law, and the remainder of this
Agreement shall remain in full force and effect.

 

16.           No Duty to Employ.  I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time.

 

17.           FDA Debarrment.  I represent that I have never been debarred under
Section 306(a) or (b) of the Federal Food Drug or Cosmetic Act and that I will
immediately notify the Company in the event that any debarrment proceedings are
commenced against me.

 

 

 

Pharsight Corporation 

 

/s/ Dr. Michael Perry

 

 

 

 

 

 

 

 

By

/s/ Stacy Murphy

 

February 6, 2002

Stacy Murphy

Vice President, Human Resources

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

REFERENCE LETTER

 

Letter of Reference re: Dr. Michael S. Perry

 

February 12, 2003

 

 

As Chairman of the Board and a Founder of Pharsight Corporation (OTCBB:PHST) I
am pleased to write this letter of recommendation on behalf of Dr. Mike Perry.

 

After personally having spent seven years as President and CEO of Pharsight, our
Board recruited Dr. Perry to join the company as my successor i.e. as President,
CEO and member of the Board of Directors.  We appointed Mike to this position
with explicit appreciation of his extensive technical expertise in
Pharmaceutical R&D, his successful track record of management and leadership in
this sector as well as his extensive network of contacts in the industry i.e.
our customer base.

 

Mike’s departure from Pharsight was exclusively due to a disagreement with the
Board over the strategic direction of the company.

 

During his tenure at Pharsight, the company benefited from Mike’s industry
insights, experience, operational aptitude, integrity and leadership and it is
in this spirit that I recommend him without reservation for future employment in
the Pharma/Biotech sector.

 

Sincerely,

 

 

 

 

 

/s/ Art Reidel

 

Art Reidel

 

Chairman of the Board

 

Pharsight  Corporation

 


 

--------------------------------------------------------------------------------

